*2ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROBERT E. CASSIDY of PASSAIC, who was admitted to the bar of this State in 1978, be disbarred for having violated RPC 1.1(a) and (b), RPC 1.4 and RPC 1.16 by having abandoned his practice without accounting to clients for funds he had received from said clients and for having failed to carry out contracts of employment with clients from whom he had accepted retainers; for violations of RPC 1.15 and RPC 8.4 by having failed to account to clients for funds accepted by him from them, by failing to make use of the funds for their intended purpose and for misappropriation of client funds; and for violation of RPC 8.1(b) by having failed to answer the ethics complaint against him or to otherwise cooperate in the ethics proceedings;
And ROBERT E. CASSIDY having failed to appear before the Court on the return date of his Order to Show Cause;
And good cause appearing;
It is ORDERED that ROBERT E. CASSIDY be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that ROBERT E. CASSIDY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ROBERT E. CASSIDY comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that ROBERT E. CASSIDY reimburse the Ethics Financial Committee for appropriate administrative costs.